Citation Nr: 0617402	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-03 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for fibroid tumors.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1984.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from July 2000 rating decision of the Chicago, 
Illinois Regional Office (RO) that denied the veteran's 
claims of service connection for tuberculosis, bronchitis and 
fibroid tumors of the uterus.  This case also came to the 
Board from an April 2003 rating decision of the Montgomery, 
Alabama RO that denied the claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  

A hearing was held in May 2004 before the undersigned 
Veterans Law Judge sitting at the RO.  At the hearing the 
veteran withdrew the claim of service connection for 
pulmonary tuberculosis.  Thus, this issue is no longer in 
appellate status.  See 38 C.F.R. § 20.204(2005). 

The Board remanded the case in January 2005 for additional 
development of the record.  At that time, the Board referred 
the raised issues of entitlement to service connection for a 
hysterectomy, anxiety with depression and thrombocytopenia to 
the RO for the appropriate action.  The record does not show 
that those issues have been adjudication.  They are again 
referred to the RO for the appropriate action. 

The Montgomery, Alabama RO currently has jurisdiction over 
this case.





FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
reflects that bronchitis and fibroid tumors were not incurred 
in service and are not otherwise related to the veteran's 
active service.

2.  The veteran does not have any disability that is service-
connected.


CONCLUSIONS OF LAW

1.  Bronchitis and fibroid tumors were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for establishing entitlement to TDIU are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.16(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a February 2003 
and January 2005 letters from the AOJ to the appellant which 
informed her of what evidence was required to substantiate 
the claims and of her and the VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.    

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, 19 Vet. App. 
473 (2006).  Despite the inadequate notice provided to the 
veteran with respect to the assignment of an effective date, 
the Board finds no prejudice to the veteran in processing 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In that regard, as the Board 
concludes below that the preponderance is against the 
appellant's claims for entitlement to service connection and 
TDIU, any question as to the appropriate effective date to be 
assigned is rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the VCAA notice was 
provided to the appellant after the initial adjudication, she 
has not been prejudiced thereby.  The content of the notice 
that was provided fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument with 
regard to the claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim.  The 
Board notes that the appellant testified before the 
undersigned regarding her claims.  At the time of the 
hearing, the appellant submitted additional evidence, with a 
waiver of initial RO consideration of that evidence.  See 38 
C.F.R. § 20.1304(c) (2005).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, private medical and VA 
treatment records, and the records of the Social Security 
Administration.  She was afforded a hearing before the Board.  
At the hearing before the undersigned, the veteran submitted 
additional evidence and waived initial RO consideration of 
that evidence.  See 38 C.F.R. § 20.1304(c) (2005).  In 
February 2006, the veteran indicated that she had no 
additional evidence to submit.  As is discussed fully below, 
the Board finds that the evidence of record contains 
sufficient competent medical evidence to decide the claim and 
a medical examination or medical opinion is not necessary.  
See 38 C.F.R. § 3.159(c)(4) (2005).  The Board finds that the 
RO's actions comply with duty to assist requirements.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  


II.  Service connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a full review of the record, including the medical 
evidence and statements and testimony of the veteran, the 
Board concludes that the preponderance of the evidence is 
against the claims of service connection for bronchitis and 
fibroid tumors.

The service medical records do not show diagnoses of either 
bronchitis or fibroid tumors during active service.  Those 
records show complaints abdominal pain in February 2004 and 
of menstrual cramps in April 1984.  All pelvic examinations 
during service were normal and there is no evidence of 
fibroid tumors.  The veteran was also seen for complaints of 
runny nose, sneezing and problems breathing at night and the 
diagnoses included viral syndrome and allergies vs. upper 
respiratory infection, without any notation of a diagnosis of 
bronchitis.  

The post service medical records consist of private hospital 
and outpatient treatment records and private doctors' 
statements dated from 1991 to 2004.  Also included are the 
records obtained from the SSA which include copies of the 
treatment records.  Those records show that in October 1991 
the veteran underwent pelvic laparatory, multiple myomectomy 
by laser and by cautery and coagulation for removal of 
fibroids.  In October 1999, she was hospitalized with 
complaints of dysmenorrhea and underwent surgery, which 
included peritoneal adhesiolysis, total unilateral 
salpingectomy and uterine lesion destruction.  The hospital 
records noted a history of bronchitis as a child and the 
removal of fibroids in 1991.  It was also noted that there 
were complications of the respiratory system and pulmonary 
collapse.  A June 1998 statement of Dr. Miller noted that the 
veteran was treated for acute bronchitis for a one week 
period in June 1998.  Records dated from April 2001 to May 
2002 show treatment for pneumonia.  A May 2001 statement of 
Dr. Bedsole noted the veteran's surgical history and included 
a diagnosis of chronic dysfunction uterine bleeding.  None of 
these records, however, indicated that bronchitis or fibroid 
tumors had their onset in service or are otherwise related to 
service.

A February 2002 statement of Dr. Waller, indicated that the 
veteran's abnormal bleeding now can not be disassociated with 
her abnormal bleeding while in the service.  It was stated 
that, ". . . we do not know if the fibroids were the cause 
of her abnormal bleeding while in service after reviewing her 
military records."  As noted above, however, there is no 
evidence of complaints or a diagnosis of abnormal bleeding 
during service.  Although Dr. Waller indicated the military 
records were reviewed, his recitation of the facts is 
inaccurate regarding the presence of abnormal bleeding in 
service.  Thus, with respect to the above opinion, the Board 
observes that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  

In summary, the preponderance of the competent and probative 
medical evidence does not show that bronchitis or fibroid 
tumors had their onset during service and the weight of the 
evidence is against a finding that either disability is in 
any way related to service.  Although the veteran believes 
that the claimed disabilities had their onset during active 
service, she is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims and service connection for 
bronchitis and fibroid tumors must be denied.


III.  TDIU

Total disability ratings for compensation may be assigned 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.16(a).  Here, the veteran does not have any service 
connected disabilities.  Her claim for TDIU was premised on a 
theory that the claimed bronchitis and fibroid tumors caused 
her to be unable to be employed.  As the Board has determined 
above that service connection is not warranted for the 
bronchitis or fibroid tumors, a threshold legal criterion for 
establishing entitlement to this benefit sought is not met.  
Accordingly, the claim seeking TDIU must be denied as lacking 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for bronchitis and fibroid tumors is 
denied.

Entitlement to TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


